Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 1 of 27 PagelD 11

AF Approval Ui | Chief Approval 7 ‘ (| “

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA |

v. CASE NO. 8:19-cr-521-T-30CPT
ROBERTA A, GUEDES,
A/K/A “ROBERTA GUEDES-FERNANDEZ,”
A/K/A “ROBERTA GUEDES-FILIZOLA,”

A/K/A “ROBERTA CORREIA,”
A/K/A “ROBERTA SABINO-PINHO”

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, Roberta A. Guedes, and the attorney for the
defendant, Jason M. Mayberry, Esq., mutually agree as follows:
A.  Particularized Terms

1. Counts Pleading To

The defendant shail enter a plea of guilty to Count One and

Count Two of the Information. Count One charges the defendant with mail

fraud, in violation of 18 U.S.C. § 1341. Count Two charges the defendant with

ageravated identify theft, in violation of 18 U.S.C. § 1028A(a)(J).

- Defendant’s Initials a

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 2 of 27 PagelD 12

2. Maximum Penalties
Count One carries a maximum sentence of 20 years’

imprisonment, a fine of up to $250,000, a term of supervised release of not
more than three years, and a special assessment of $100 per felony count for
individuals. Count Two carries a mandatory, consecutive two-year term of
imprisonment, a fine of up to $250,000, a maximum term of supervised release
of one year, and a $100 special assessment. With respect to certain offenses,
the Court shall order the defendant to make restitution to any victims of the
offense, and with respect to other offenses, the Court may order the defendant
to make restitution to any victims of the offenses, or to the community, as set
forth below.

3. Elements of the Offenses
Count One

_ The defendant acknowledges understanding the nature and
elements of the offense with which the defendant has been charged and to
which defendant is pleading guilty. The elements of Count One are:

First: the defendant knowingly devised or participated in a
scheme to defraud someone, or obtain money or property,
using false or fraudulent pretenses, representations, or
promises;

Second: the false pretenses, representations, or promises were
about a material fact;

“2D

Defendant’s Initials f a

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 3 of 27 PagelD 13

‘Third: the defendant intended to defraud someone; and

Fourth: the defendant used the United States Postal Service by
mailing or causing to be mailed, or a private or
commercial interstate carrier by depositing or causing to
be deposited with the carricr, something meant to help
carry out the scheme to defraud.

Count Two

The defendant acknowledges understanding the nature and
elements of the offense with which the defendant has been charged and to
which defendant is pleading guilty. The elements of Count Two are:

First: the defendant knowingly transferred, possessed, or used
another person’s means of identification;

Second: without lawful authority; and

‘Third: during and in relation to the felony offense of mail fraud,
as alleged in Count One of the Information.

4. Indictment Waiver
Defendant will waive the right to be charged by way of
indictment before a federal grand jury.
5. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge

defendant with committing any other federal criminal offenses known to the

Defendant’s Initials YO

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 4 of 27 PagelD 14

United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Mandatory Restitution to Victims of Offense
Pursuant to 18 U.S.C. § 3663A(a) and (b), the defendant agrees
to make full restitution to the victims of this offense. The defendant
acknowledges that the amount of restitution will be at least $5,000.00, and that
the final amount of restitution will be determined by the Court at sentencing.
The final, total amount of restitution owed shall be offset by any restitution
agreed to be paid to victims by Guedes in The Florida Bar v. Roberta Guedes,
No. SC18-782.
7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(¢)\(1)(B), the United States will
recoramend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will

not be allowed to withdraw from the plea of guilty.

Defendant's initials Be

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 5 of 27 PagelD 15

8. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted,

the United States will not oppose the defendant’s request to the Court that the

defendant receive a two-level downward adjustment for acceptance of

responsibility, pursuant to USSG §3E1.1{a). The defendant understands that

this recoramendation or request is not binding on the Court, and if not

accepted by the Court, the defendant will not be allowed to withdraw from the

plea.

Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea

Agreement, including but not limited to, the timely submission of the financial
. affidavit referenced in Paragraph B.5., the United States agrees to file a motion

pursuant to USSG §3E1.1(b) for a downward adjustment of one additional

level. The defendant understands that the determination as to whether the

defendant has qualified for a downward adjustment of a third level for

acceptance of responsibility rests solely with the United States Attorney for the

Middle District of Florida, and the defendant agrees that the defendant cannot

Defendant’s Initials 1

ony

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 6 of 27 PagelD 16

and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
9. Cooperation - Substantial Assistance to be Considered
Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to sentencing,
the government agrees to consider whether such cooperation qualifies as
"substantial assistance" in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the filing of a motion
at the time of sentencing recommending (1) a downward departure from the
applicable guideline range pursuant to USSG §5K1.1, or (2) the imposition of
a sentence below a statutory minimum, if any, pursuant to 18 U.S.C, §
3553(e), or (3) both. Ifthe cooperation is completed subsequent to sentencing,

the government agrees to consider whether such cooperation qualifies as

Defendant’s Initials yr

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 7 of 27 PagelD 17

"substantial assistance” in accordance with the policy of the United States
Attorney for the Middle District of Florida, warranting the filing of a motion
for a reduction of sentence within one year of the imposition of sentence
pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant understands
that the determination as to whether “substantial assistance" has been
provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
10. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
11. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative

intent by assuming the fundamental civic duty of reporting crime. However,

-_
Defendant’s Initials ry

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 8 of 27 PagelD 18

the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. Tt is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted.
herein, the following conditions shall apply:

(1) ‘The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which ate to be dismissed pursuant to this agreement, ifany, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, ifany, which have been
dismissed, the defendant, being fully aware of the nature of all such charges

now pending in the instant case, and being further aware of defendant's tights,

Defendant's Initials Py

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 9 of 27 PagelD 19

as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
farther being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the

defendant's own admissions and statements and the information and books,

Defendant’s Initials exe

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 10 of 27 PagelD 20

papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

12. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)\(IKO) and 28 U.S.C. § 2461(0),
whether in the possession or control of the United States, the defendant or
defendant's nominees. The assets to be forfeited specifically include, but are
not limited to, the $5,000.00 in proceeds the defendant admits she obtained, as
the result of the commission of the offense to which the defendant is pleading
guilty. The defendant acknowledges and agrees that: (1) the defendant
obtained this amount as a result of the commission of the offense, and (2) as a

result of the acts and omissions of the defendant, the proceeds have been

Defendant’s Initials f i

10

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 11 of 27 PagelD 21

transferred to third parties and cannot be located by the United States upon
the exercise of due diligence. Therefore, the defendant agrees that, pursuant
to 21 U.S.C. § 853(p), the United States is entitled to forfeit any other property
of the defendant (substitute assets), up to the amount of proceeds the
defendant obtained, as the result of the offense of conviction. The defendant
further consents to, and agrees not to oppose, any motion for substitute assets
filed by the United States up to the amount of proceeds obtained from
coramission of the offense. The defendant agrees that forfeiture of substitute
assets as authorized herein shall not be deemed an alteration of the defendant's
sentence.

The defendant additionally agrees that since the criminal
proceeds have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence, the prelimimary and final
orders of forfeiture should authorize the United States Attorney’s Office to
conduct discovery (including depositions, interrogatories, requests for
production of documents, and the issuance of subpoenas), pursuant to Rule
32.2 (b) (3) of the Federal Rules of Criminal Procedure, to help identify,
locate, and forfeit substitute assets.

The defendant also agrees to waive all constitutional, statutory,

axid. procedural challenges (including direct appeal, habeas corpus, or any

Defendant’s Initials } if

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 12 of 27 PagelD 22

other means) to any forfeiture carried out in accordance with this Plea

Agreement on any grounds, including that the forfeiture described herein ji
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at (
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in !
the Factual Basis below provides a sufficient factual and. statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(A), the defendant agrees that the preliminary order of forfeiture will

satisfy the notice requirement and will be final as to the defendant at the time
itis entered. In the event the forfeiture is omitted from the judgment, the :
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all substitute assets and to transfer custody of such assets to the United
States before the defendant's sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant
exercises control, mcluding all assets held by nominees, to execute any
documents requested by the United States to obtain from any other parties by
lawful means any records of assets owned by the defendant, and to consent to

Defendant’s Initials Ps

12

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 13 of 27 PagelD 23

the telease of the defendant’s tax returns for the previous five years. The
defendant agrees to be interviewed by the government, prior to and after
sentencing, regarding such assets. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as pact of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the
defendant's sentencing. In addition to providing full and compiete
information about substitute assets, these steps include, but are not limited to,
the surtender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant

may be found ineligible for a reduction in the Guidelines calculation for

Defendant’s Initials Pre
13

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 14 of 27 PagelD 24

acceptance of responsibility and. substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant fo this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant's heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.

B. Standard Terms and Conditions

 

1. ~ Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are

dismissed pursuant to this agreement. The defendant further understands that

Defendant’s Initials - By

i4

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 15 of 27 PagelD 25

compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and. execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant's restitution obligation 18
satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no
limitation as to fine.

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon.

conviction, a defendant who is not a United States citizen may be removed

Defendant’s Initials Py

15

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 16 of 27 PagelD 26

from the United States, denied citizenship, and denied admission to the
United States mm the future.

4, Sentencing Information

 

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concernmg the
backeround, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the counts to which defendant pleads, to respond to
| comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herem, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d\(Z)(A)GD, the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest

or over which the defendant exercises conttol, directly or indirectly, including

Defendant’s fnitials Poy

16

cae cp neem guait neehecieaen gs diac geain ta ohne

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 17 of 27 PagelD 27

those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United i
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports m order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared. by the United States Probation Office. The defendant

understands and acknowledges that, although the parties are permitted to

Defendant's Instials Bs
17

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 18 of 27 PagelD 28

make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained. herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and. expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;

(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)

Defendant's Initials _#

18

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 19 of 27 PagelID 29

the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that ifthe government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
Tt is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon

any discussions between the attomey for the government and the defendant

and defendant's attorney and without promise of benefit of any kind (other

Defendant’s Initials | ys

19

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 20 of 27 PagelD 30

than the concessions contained herein), and without threats, force,
intimidation, or coercion of amy kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and. advice received from defendant's undersigned counsel Gf any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
tight to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel Gif any), defendant's answers may later be used.
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the

offenses to which defendant has pleaded and, if any of such offenses are

Defendant’s Initials f D

20

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 21 of 27 PagelD 31

felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.

ll. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admut that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.
FACTS

Roberta A. Guedes, also known as “Roberta Guedes-Fernandez,”
“Roberta A. Guedes-Filizola,” “Roberta Antunes Correia Guedes,” and
“Roberta Sabino-Pinho” (“Guedes”), was at all times material to these facts a
resident of the Middle District of Florida. In 2014, Guedes graduated with a
law degree from Stetson Law School but twice failed the Florida Bar exam.
Guedes is not and has never been licensed to practice law in Florida nor in
any other state.

fo September 2014, Guedes incorporated. Ferguson and McKenzie,

LLC with the Florida Department of State, Division of Corporations. Without
their knowledge or permission, Guedes listed A.C. as a Vice President and
manager, and listed Florida licensed attorney A.P. (also a graduate of Stetson

Law School) as a registered agent for the corporation. On November 15, 2014,

Defendant’s Initials By

al

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 22 of 27 PagelD 32

Guedes incorporated Immigration and Litigation Law Office, Inc., again
listing A.C, and A.P im the above-described roles without thei knowledge or
permission. Guedes created these two entities so that she could pose as a
licensed attorney and provide legal services, including immigration services, to
her client-victims.

Guedes used mass-marketing to promote her purported legal services.
She created a website for Ferguson and McKenzie, LLC and later for
Immigration and Litigation Law Office, Inc. The websites touted falsified
national and international office locations, as well as fake law-firm partners,
showing stock photos of professionals and names of individuals who were not
members of the Flotida Bar. Guedes also falsely listed A.P. as an attorney
practicing law with Immigration and Litigation Law Office, Inc., when in fact
Guedes was the only individual working at that company. Guedes also created
ang. circulated business cards, both in her own name and that of A.P., falsely
representing herself and A.P. to be lawyers for Ferguson and McKenzie, LLC.
Moreover, Guedes maintained a physical office space at 400 N. Ashley Drive
in Tampa, Florida, which is in the Middle District of Florida. There, she
personally met with chent-victims, received payments, made and received

phone calls, and sent and received mail on her client-victims’ behalf.

Defendant’s Initials Ry7
‘ 22

ta mneert em regent kee et eer atte age ay te tat

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 23 of 27 PagelD 33

Guedes took on multiple client-victims, misrepresenting herself to be a
licensed attorney and at other times impersonating A-P. without A.P.’s
knowledge or permission. For example, in 2015, Guedes began representing
LR. L.R. retained Guedes to help bring L.R.’s Brazilian daughter, M.M., to
the United States by way of an 1-130 petition. On March 27, 2015, Guedes
and L.R. executed an attorney-client agreement. The contract bore
Immigration and. Litigation Law Office, Inc, letterhead and, among other
things, outlined the scope of Guedes's representation. L.R. and Guedes signed
the contract. Under Guedes’s signature, the contract read: “Immigration &
Litigation Law Office, Roberta Guedes, Attorney Fla. Bar No. [A.P.’s Florida
Bar number].” L.R. paid Guedes several thousand dollars for her legal
representation, which Guedes deposited into bank accounts under Guedes’
control. Over several monihs, Guedes assisted and represented L.R. in L.R.’s
immigration matter. Guedes’s services included giving legal advice, providing
directives, and exchanging emails with L.R.’s then fiancé, E.H., who was
gathering documentation to file as a jomnt-sponsor for M.M’s immigration.
petition. Guedes sent multiple emails to L.H. from Guedes’s pseudo law firm
email address, signing the emails “Roberta Guedes, Esq.”

As part of her representation in L.R. and M.M.’s immigration matter,

and to help carry out Guedes’s fraudulent scheme, Guedes used the United

Defendant's Initials By .

emer ter

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 24 of 27 PagelD 34

States Postal Service to mail correspondence to the United States Citizenship
and Immigration Services (“USCIS”), a component of the Department of
Homeland Security. For example, on June 13, 2015, Guedes mailed an
envelope from Tampa, Florida, to USCIS’s Vermont Service Center in St.
Albans, Vermont. The envelope contained a letter from Immigration and
Litigation Law Office, Inc. The letter accompanied additional documentation
in support of L.R..’s -130 petition for M.M. Guedes signed the letter using
A.P.’s name and also listed A-B.’s unique Florida Bar license number, all
without A.P.’s knowledge or permission.

Guedes also took on several other paying client-victims to whom she
likewise misrepresented herself as a licensed attorney. In late 2014, L.R.’s
sister, R.M., retained Guedes to be her divorce attorney. Guedes wrote letters
to R.M.’s spouse in Guedes’s purported capacity as R.M.’s attorney and put
together a Marital Settlement Agreement, as weil as several other related
documents. Guedes also drafted the petition to dissolve R.M.’s marriage,
which was filed in Pinellas County Court in January 2015.

Another paying client-victim, NJN., hired Guedes to help him secure
legal status in the United States and also fo assist him with divorcing his
Brazilian wife. Guedes agreed to represent N.N. as his attorney in both

matters. Guedes wrote letters im Portuguese “in [her] capacity” as N.N.’s

Defendant's Initials | Bs

oA.

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 25 of 27 PagelD 35

attorney to his spouse’s attorney in Brazil. Moreover, on January 8, 2015,

Guedes drove N.N. to his immigration hearing in Orlando, Florida. At the

hearing, Guedes made a personal appearance in front of Immigration Judge
Daniel Lippman, falsely representing herself as “A.P.” Guedes made a second
such appearance at the continued hearing on July 30, 2015, again falsely
representing herself as and impersonating A.P. during a telephone call with
Judge Lippman. Guedes filed at least two pleadings in N.N.’s proceeding
under A.P.’s name. |

A.P. was unaware of any of the abovementioned client-victims or their
legal matters and never represented them in any capacity.

in 2015, Guedes also agreed to represent client-victim A.B. On
December 10, 2015, Guedes appeared at the Hillsborough County courthouse
and filed a petition for injunctive relief on behalf of A.B. While attempting to
get the Court to hear the petition that day, Guedes misrepresented herself as
an attorney to both Judge Frances M. Perrone and Judge Chet A. Tharpe.

Guedes furthered her fraudulent scheme by using A.C.’s name, social
security number, bicthdate, and other personalidentity information (“PIL”),
without A.C.’s knowledge or permission, to open bank accounts and secure
lines of credit. For exaraple, Guedes used A.C.’s PIT to open two Wells Fargo

business market savings accounts for Immigration and Litigation Law Office,

Defendant's Initials Py .

23

 
Case 8:19-cr-00521-JSM-CPT Document3 Filed 11/05/19 Page 26 of 27 PagelD 36

Inc,, which Guedes used to further her scheme. Guedes also used A.C.’s PIT
to successfully apply for access devices and accompanying lines of credit with
American Express, Synchrony Bank (Walmart), Capital One, and U.S. Bank
(Korean Air SKYPASS). Guedes used the access devices to charge personal
expenses and business-related expenses for Ferguson and McKenzie, LLC and
Immigration and Litigation Law Office, Inc. to these credit lines.

Im total, Guedes’s scheme involved at least six client-victims and
resulted in intended loss of at least $20,000 and actual loss of at least $5,000.

12. Entire Agreement

This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials Py

26

 
Case 8:19-cr-00521-JSM-CPT Document 3 Filed 11/05/19 Page 27 of 27 PagelD 37

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

AL
DATED this_<28 day of OCAUBER 2019,

 

 

 

 

 

 

 

MARIA CHAPA LOPEZ
United States Attorney
Roberta A. Guedes F¥anci} D, Murray
Defendant Assan United States Attorney
2 oo a / \ } v) Veo bl)
LE. - Mit WG ry,
Jason M. Maafberry, , hou L. Riedel’
Attorney fer Deferidant Assistant United States Attorney

Deputy Chief, Criminal Division

27

 
